Citation Nr: 0401783	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 July 1982 
and from September 1982 to September 1999.  His military 
occupational specialty was 11F30 Fire Support.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran indicated in February 2003 that he wanted a 
hearing before a traveling member of the Board of Veterans' 
Appeals (Board).  In May 2003, he failed to report for the 
hearing which was scheduled.  The Board may decide his appeal 
as he was afforded an opportunity for a hearing.  
38 U.S.C.A. § 7107 (West 2002).


FINDINGS OF FACT

1.  In-service hemorrhoids are not shown, and current 
hemorrhoids, if present, are unrelated to service.

2.  Tinnitus is not shown post-service.

3.  Bilateral hearing loss disability is not shown.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

3.  Bilateral hearing loss disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the December 2001 and October 2002 
VCAA letters to him.  The letters advised him of VA's duty to 
notify him about his claim, what VA's duty to assist him in 
obtaining evidence is, what the evidence must show to 
establish entitlement, what VA had done to help with his 
claim, what information or evidence was still needed from 
him, when and where he should send the information or 
evidence, and what to do if he had questions or needed 
assistance.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports and treatment records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a).  VA's duties have 
been fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Analysis

As an initial matter, the Board notes that the veteran does 
not allege and the evidence does not show that the veteran 
engaged in combat with the enemy.  In the absence of 
allegations of incurrence or aggravation of hemorrhoids, 
tinnitus, or hearing loss in combat, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.

Hemorrhoids

On service examinations in August 1985, digital examination 
of the veteran's anus and rectum was within normal limits.  
On service examination in February 1993, the veteran's rectal 
examination was within normal limits and heme negative.  

On service retirement examination in October 1998, a history 
of hemorrhoids was reported.  Clinically, the veteran's anus 
and rectum were normal.  Digital rectal examination was 
within normal limits and guaiac negative.  

In a July 1999 service report of medical assessment, the 
veteran reported hemorrhoids.

The veteran claimed service connection for hemorrhoids in 
October 1999.

On VA examination in January 2000, the veteran stated that he 
will have hemorrhoidal flares with prolonged sitting, and 
that he had had no particular attacks since 1997.  
Clinically, there was no evidence of hemorrhoidal 
inflammation.  The notation was:  "Internal hemorrhoids:  By 
history and currently with a normal examination."

In October 2002, the veteran stated that he did not agree 
with VA's decision on his claim.

Review of the record reveals that the veteran reported 
hemorrhoids in service in conjunction with his October 1998 
retirement examination and for his July 1999 medical 
assessment.  He is not competent to indicate that he had 
hemorrhoids because he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  The service examiners 
examined the veteran's anus and rectum and reported findings 
which were within normal limits and negative, even when the 
veteran reported a history of hemorrhoids on service 
retirement examination in October 1998.  Accordingly, the 
Board concludes that hemorrhoids are not shown in service.

On the matter of whether the veteran has current disability, 
the clinical portion of the January 2000 VA examination 
report indicates that there was no hemorrhoidal inflammation.  
The portion of the examination report quoted above reflects a 
report by history, but without current findings to support a 
diagnosis.  Rather, the examiner noted that the examination 
was normal.

The veteran has reported that he had hemorrhoids in service 
and after service.  However, his assertion of hemorrhoids has 
never been confirmed.  The more probative evidence reflects 
normal in-service and post-service findings.  In the absence 
of current disability, there can be no successful claim for 
compensation.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Tinnitus

On service retirement examination in October 1998, the 
veteran reported tinnitus.  

In a July 1999 service report of medical assessment, the 
veteran reported tinnitus.

In October 1999, the veteran filed a claim for service 
connection for tinnitus.

On VA audiometric examination in January 2000, the following 
remark is recorded:  "Tinnitus claimed:  None at this 
time!"

The veteran is competent to report tinnitus, as it comes to 
him through his senses.  He reported tinnitus in service in 
conjunction with his October 1998 retirement examination and 
for his July 1999 medical assessment.  This is probative 
evidence of in-service tinnitus.  

On the matter of current disability, there is no competent 
lay or medical evidence of the veteran having tinnitus after 
service discharge.  The veteran claimed tinnitus in October 
1999.  However, he did not state that he had it then.  At the 
time of his January 2000 VA examination, it was noted that he 
had claimed it.  However, he denied having it then.  In his 
October 2002 VA Form 21-4138, he stated that he disagreed 
with the denial of service connection for tinnitus.  However, 
he did not state that he has had tinnitus after service 
discharge.  No lay or medical evidence shows a current 
tinnitus disability.  

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Bilateral hearing loss disability 

On service audiometric evaluation in March 1992, it was 
reported that the veteran was routinely exposed to hazardous 
noise.

On service audiogram in September 1996, the veteran's highest 
puretone threshold in each ear was 20 decibels, at 4000 
hertz.

On service retirement examination in October 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
5
0
0
5
10

On VA audiometric examination in January 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
5
0
0
5
5

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The audiologist remarked that the 
veteran's hearing was within normal limits for each ear.  The 
veteran indicated that he had no hearing loss, denied 
complaints by significant others, and was asked to describe 
his hearing problem and indicated that he had no hearing 
problem.

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Based on a comparison of the definition of hearing loss 
disability at 38 C.F.R. § 3.385 and the audiometric data from 
the October 1998 service retirement and January 2000 VA 
examinations, the Board concludes that the evidence shows no 
current hearing loss disability.  He has not had a puretone 
threshold of 26 decibels or greater, and his recognition 
ability was 100 percent on VA audiometric examination in 
January 2000.

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



